TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00442-CR



                             Michael Anthony Cardiel, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 76553, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael Anthony Cardiel seeks to appeal from a judgment of conviction

for evading arrest or detention with a vehicle. See Tex. Penal Code § 38.04.

               Rule 26.2 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a criminal case when notice of appeal is filed within 30 days after the day sentence is

imposed or suspended in open court unless a motion for new trial is timely filed. Tex. R. App. P.

26.2(a)(1). Compliance with Rule 26—the timely filing of a notice of appeal—is essential to vest

this Court with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

               In this case, the trial court imposed sentence on November 9, 2017. No motion for

new trial was filed. The deadline for perfecting appeal was therefore December 11, 2017. See Tex.

R. App. P. 26.2(a)(1). Appellant filed his notice of appeal on June 21, 2018. Thus, appellant’s
notice of appeal—filed 224 days after sentence was imposed—is untimely. Absent a timely filed

notice of appeal, we do not obtain jurisdiction to address the merits of the appeal in a criminal case

and can take no action other than to dismiss the appeal for want of jurisdiction. See Slaton,
981 S.W.2d at 210.

               Furthermore, the trial court has certified that: (1) this is a plea bargain case and

appellant has no right of appeal, and (2) appellant waived the right of appeal. See Tex. R. App. P.

25.2(a)(2). We are required to dismiss an appeal “if a certification that shows the defendant has a

right of appeal has not been made part of the record.” See Tex. R. App. P. 25.2(d); Dears v. State,

154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

               Accordingly, for the above reasons, we dismiss the appeal.



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: July 13, 2016

Do Not Publish




                                                  2